FILED
                             NOT FOR PUBLICATION                             JUN 14 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADEKUNLE BALOGUN,                                No. 07-71993

               Petitioner,                       Agency No. A095-965-049

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Adekunle Balogun, a native of Nigeria, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Lin v. Holder, 588 F.3d 981, 984 (9th

Cir. 2009), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Balogun’s motion to reopen

to apply for relief under the Convention Against Torture as untimely where the

motion was not filed within 90 days of the BIA’s final decision, see 8 C.F.R.

§ 1003.2(c)(2), and Balogun failed to demonstrate eligibility for any of the

regulatory exceptions to the time limit, see 8 C.F.R. § 1003.2(c)(3).

      PETITION FOR REVIEW DENIED.




                                          2                                     07-71993